Peters, C. J.
I have concurred in the opinion in this case, but not without some hesitation.
I think the principle is so likely to be abused in practice that it would be wise in the legislature to interfere to prevent such contracts in the future. To my mind there is much in the argument, that such contracts are not in accordance with good public policy. As many of our cities and towns have already incurred an indebtedness up to the constitutional limit, they are tempted to purchase the privileges of light and water at extravagant rates in this way. I appreciate a difference between a lessee paying a part of his agreed rent by assuming taxes assessed on the rented property by a third party, and taxes assessed by the lessee himself or by agents and officers in his behalf. Here the taxes to be paid are not merely such as pertain to the property leased, but are the taxes assessed on all the property of the lessors.